J-S67045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.F.B., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: L.B., FATHER

                                                 No. 3576 EDA 2015


             Appeal from the Order Entered October 19, 2015
           In the Court of Common Pleas of Philadelphia County
           Family Court at No(s): AP#CP-51-AP-0000424-2012
                       DP#CP-51-DP-0000012-2011
                         FID#51-FN-379078-2009


IN THE INTEREST OF: L.W.B., JR., A           IN THE SUPERIOR COURT OF
MINOR                                              PENNSYLVANIA




APPEAL OF: L.B., FATHER

                                                 No. 3577 EDA 2015


             Appeal from the Order Entered October 19, 2015
           In the Court of Common Pleas of Philadelphia County
           Family Court at No(s): AP#CP-51-AP-0000425-2012
                       DP#CP-51-DP-0000013-2011
                         FID#51-FN-379078-2009


IN THE INTEREST OF: T.L.B., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
J-S67045-16


APPEAL OF: L.B., FATHER

                                                      No. 3578 EDA 2015


                Appeal from the Order Entered October 19, 2015
              In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): AP#CP-51-AP-0000426-2012
                          DP#CP-51-DP-0000014-2011
                            FID#51-FN-379078-2009


IN THE INTEREST OF: T.E.M.B., A MINOR             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: L.B., FATHER

                                                      No. 3579 EDA 2015


                Appeal from the Order Entered October 19, 2015
              In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): AP#CP-51-AP-0000427-2012
                          DP#CP-51-DP-0000015-2011
                            FID#51-FN-379078-2009


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                   FILED NOVEMBER 01, 2016

        Appellant, L.B. (“Father”), appeals from the October 19, 2015, decrees

and orders involuntarily terminating his parental rights to L.F.B. (born in

June of 2007), L.W.B., Jr. (born in July of 2008), T.L.B. (born in July of

2008), and T.E.M.B. (born in September of 2010) (collectively, “Children”)
____________________________________________


*
    Former Justice specially assigned to the Superior Court.



                                           -2-
J-S67045-16


pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and

(b), and changing Children’s permanency goal to adoption under Section

6351 of the Juvenile Act, 42 Pa.C.S.A. § 6351.1 We affirm.

       In its opinion, the trial court set forth exhaustively the relevant history

of this case. See Trial Court Opinion, 3/31/16, at 2-16. We set forth herein

only those facts, as found by the trial court, that are necessary to

understand our disposition of the appeal. See id.

       In August 2010, the Philadelphia Department of Human Services

(“DHS”) received allegations that Father and Mother resided with Children in

an unfit, cluttered and bed bug-infested house. After the birth of T.E.M.B,

DHS placed the family at the Travelers Aid Shelter because DHS did not

want the newborn in a home with bed bugs. On December 30, 2010, the

shelter evicted Father after he exhibited aggressive and threatening

behavior towards the staff members. On January 3, 2011, DHS received a

General Protective Services (“GPS”) report that Father was the primary

caregiver of Children prior to his eviction from the shelter, and Children

lacked appropriate supervision under Mother’s sole care due to her limited
____________________________________________


1
  In the same decrees and orders entered on October 19, 2015, the trial
court involuntarily terminated the parental rights of T.H. (“Mother”), the
natural mother of Children.     Mother was absent from the termination
hearing, but was represented by counsel, and the court proceeded with the
hearing in her absence. Mother is not a party to this current appeal, but
Mother filed a separate appeal on November 18, 2015, which is addressed in
a separate Memorandum. This appeal does not address the decrees and
orders terminating Mother’s parental rights to Children.



                                           -3-
J-S67045-16


cognitive capabilities, her epileptic condition, and the drowsiness caused by

her seizure medication.      On January 4, 2011, DHS went to the shelter to

check on Mother and Children, where they observed that Children were

inappropriately dressed and Mother was drowsy, overwhelmed, and unable

to care for Children. That same day, DHS obtained an Order of Protective

Custody (“OPC”) for Children and placed them in foster care through

Devereaux      Foundation.     The   Philadelphia   Police   provided   DHS   with

assistance because Father tried to interfere with Children’s placement into

foster care.

      On January 13, 2011, the trial court adjudicated Children dependent.

On February 3, 2011, DHS established a Family Service Plan (“FSP”), which

set the goal of reunification with Children. Father’s FSP goals were: (1) to

participate in parenting education; (2) to set age appropriate expectations

for Children; (3) to participate in a mental health evaluation; (4) to comply

with all treatment recommendations, therapy and/or medications; (5) to

sign authorization forms; (6) to maintain contact and visitation with

Children; (7) to regularly attend counseling to improve communication and

relationship with Children; (8) to receive a referral for the Achieving

Reunification Center (“ARC”); (9) to locate and occupy suitable housing;

(10) to participate in a drug/alcohol abuse evaluation; (11) to comply with

recommended treatments of the provider; and (12) to achieve and maintain




                                       -4-
J-S67045-16


drug-free status. Several permanency review hearings were held between

2011 through 2014.

      On May 24, 2012, DHS revised the FSP goal to adoption.          DHS filed

petitions to involuntarily terminate Father’s and Mother’s parental rights to

Children on August 24, 2012.       After conducting several hearings on the

matter, the trial court entered orders, denying the petitions without

prejudice on February 25, 2013. On March 25, 2013, the Child Advocate, on

behalf of Children, appealed the trial court’s orders.   This Court affirmed the

trial court’s orders, determining there was an absence of clear and

convincing evidence that termination and changing the goal to adoption was

in the best interests of Children. See In Re L.B., In Re L.B., In Re T.B.,

and In Re T.B., Nos. 901 EDA 2013, 902 EDA 2013, 903 EDA 2013, and

904 EDA 2013 (Pa.Super. filed 12/19/2013) (unpublished memorandum).

      On October 20, 2014, DHS filed petitions to involuntarily terminate

Father’s and Mother’s parental rights to Children. On October 19, 2015, the

trial court held a hearing on the petitions. At the hearing, DHS presented

the testimony of Tamisha Richardson, a caseworker at DHS, and Trina

Anderson, a clinical case manager at Deveraux Foundation. Father, who was

incarcerated, was present in the courtroom and testified on his own behalf.

Mother failed to appear at the hearing, but was represented by counsel.

That same day, the trial court entered its decrees and orders terminating




                                     -5-
J-S67045-16


Mother’s and Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b).

       On November 17, 2015, Father timely filed notices of appeal, along

with concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).          This Court consolidated Father’s appeals

sua sponte on January 12, 2016.2               Father raises the following issues in his

counseled brief.

       1. Whether the trial court erred by terminating the parental
          rights of [Father], under 23 Pa.C.S.[A.] § 2511 subsections
          (a)(1), (a)(2), (a)(5), and (a)(8)?

       2. Whether the trial court erred by finding, under 23 Pa.C.S.[A.]
          § 2511(b), that termination of [Father’s] parental rights best
          serves the Children’s developmental, physical, and emotional
          needs and welfare?

Father’s Brief at 5.3


____________________________________________


2
  We note that the certified record for these cases was originally due in this
Court by December 17, 2015. However, due to multiple, various
circumstances, this Court did not receive the certified record until April 5,
2016. As a result, the briefing schedule for these cases was delayed by over
four and a half months. In addition, Father, Child, and DHS all requested
and received extensions of time to file briefs, with Father and DHS both filing
briefs late despite the extensions.
3
  Father did not challenge the trial court’s orders changing the permanency
goal for Children to adoption. Thus, this issue is waived. See Krebs v.
United Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006) (holding that an
appellant waives issues that are not raised in both his concise statement of
errors complained of on appeal and the Statement of Questions Involved in
his brief on appeal).
(Footnote Continued Next Page)


                                           -6-
J-S67045-16


      Our Supreme Court has set forth the following standards in reviewing

the termination of parental rights.

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., [614
Pa. 275, 284,] 36 A.3d 567, 572 (2011) [(plurality opinion)]. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Id.; see also Samuel-Bassett v. Kia
      Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51
      (2011); Christianson v. Ely, [575 Pa. 647, 654-55], 838 A.2d
630, 634 (2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (1994).

                       _______________________
(Footnote Continued)




                                            -7-
J-S67045-16


In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

Moreover, we have explained:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)).

     In terminating Father’s parental rights, the trial court relied on

Subsections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.      This

Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of Section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). In the case

sub judice, we will focus on Section 2511(a)(2) and (b).

     Section 2511 provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

     (a) General rule.─The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    ***

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the


                                    -8-
J-S67045-16


            conditions and causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied by the parent.

                                  ***

      (b) Other considerations.─The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We have stated:

             In order to terminate parental rights pursuant to 23
      Pa.C.S.[A.] § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being; and
      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citations

omitted).

      Our Supreme Court has set forth our inquiry under Section 2511(a)(2)

as follows.

      As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and

                                        -9-
J-S67045-16


         the conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.”

                                    ***

         A decision to terminate parental rights, never to be made lightly
         or without a sense of compassion for the parent, can seldom be
         more difficult than when termination is based upon parental
         incapacity.   The legislature, however, in enacting the 1970
         Adoption Act, concluded that a parent who is incapable of
         performing parental duties is just as parentally unfit as one who
         refuses to perform the duties.

In re Adoption of S.P., 616 Pa. at 326-27, 47 A.3d at 827 (quotations

omitted).

         On appeal, Father argues DHS failed to present clear and convincing

evidence that he is presently incapable of providing proper care to Children.

Father’s Brief at 12.      Father asserts that he has the mental stability,

parenting skills, and the sobriety needed to be reunified with Children. Id.

at 12.     Father claims that with the assistance of family members, he will

have appropriate housing for Children when he is released from prison. Id.

Father contends that he has completed all of his FSP objectives, remedied

the conditions that brought Children into the care of DHS, and is capable of

parenting all of the children at this time. Id. at 12-13. Father thus argues

that the trial court erred by involuntarily terminating his parental rights. Id.

at 12.

         After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Father’s parental rights to Children.     During the termination hearing, the

                                      - 10 -
J-S67045-16


ongoing DHS caseworker, Ms. Tamisha Richardson, provided the trial court

with the history of the case concerning Children’s removal, and the

circumstances leading to Children’s placement in foster care, where they

currently remain.     Ms. Richardson testified that Father is currently

incarcerated, awaiting trial, and has not seen Children since he was

incarcerated in March of 2015. N.T., 10/19/15, at 92-102.

     Ms. Richardson also informed the trial court that Father suffers from

bipolar disorder and schizophrenia.    Id. at 44-45.   Ms. Richardson listed

Father’s FSP objectives, testifying that while Father completed drug

treatment, obtained suitable housing prior to his incarceration, participated

in parenting education, visited Children, and attended mental health

therapy, there were still existing concerns pertaining to Father’s medication

compliance and his ability to parent.        Regarding his medication, Ms.

Richardson stated that there were moments when he was very compliant

and there were moments when he was not compliant throughout the entire

case. Id. at 50.    Ms. Richardson testified that his level of compliance with

his medication was high when Father was redirected and low when Father

was skeptical of DHS or Children’s being in placement. Id. at 53. During

the periods of Father’s non-compliance, DHS took additional steps to protect

Children through facilitated, supervised visits. Id. at 53-54. Ms. Richardson

stated that DHS never reached a level with Father to award him




                                    - 11 -
J-S67045-16


unsupervised visits with all of the children for an extended time-period. Id.

at 54.

         Ms. Richardson testified that L.F.B. and L.W.B., Jr., are both autistic

and have special needs, but L.F.B.’s autism is more severe and requires a

higher degree of monitoring by her caregiver.       Id. at 68-70.   She further

stated that T.L.B. and T.E.M.B. are neurotypical. Id. at 79. Ms. Richardson

testified that Father and Mother did not adequately address Children’s

developmental needs prior to Children’s placement into foster care. Id. at

25, 90. Coming into placement, T.L.B. and T.E.M.B. were initially diagnosed

as developmentally delayed, but are currently back on target.        Id. at 81.

Ms. Richardson stated that she has seen a 180-degree difference in all of the

children since they have been in foster care from when they were in Father’s

and Mother’s care. Id. at 89.

         Ms. Richardson further opined that Children need a caregiver capable

of providing emotional support, patience, guidance, nurture, and adequate

supervision. Id. at 74, 93. Ms. Richardson stated that Father’s impulsivity,

aggressive behavior, and rash outbursts are one of the reasons why Children

remain in foster care. Id. at 100-01. Ms. Richardson testified that she has

observed Father lose his patience and become frustrated with Children

during his visits with them. Id. at 93-98. Ms. Richardson stated that she

has no confidence Father would be able to take care of Children for more

than two hours a week.        Id. at 90.   Ms. Richardson testified that while


                                      - 12 -
J-S67045-16


Father completed a parenting education program at ARC in 2012 and

continually participated in various parenting classes at Family School, he

failed to meet the overall objective of learning how to parent Children. Id.

at 42-43, 124-31, 167-69.

      Trina Anderson, a clinical case manager at Deveraux Foundation,

testified that she has continuously been involved with this case since

Children came into foster care with Deveraux in January of 2011.       Id. at

176-77. Ms. Anderson stated that she supervised the visits between Father

and Children at the agency and at his home.       Id. at 178.    Ms. Anderson

testified that Father was highly involved and positively interacted with

Children during the initial supervised visits.   Id. at 180.    However, when

L.W.B., Jr., was first diagnosed with autism, Father had a hard time

accepting his son was autistic and did not know how to manage his

behavioral issues. Id. at 180-81.

      Ms. Anderson testified that, once the visits moved to Father’s house,

the visits became chaotic because Father was not able to manage all four of

the children at the same time. Id. at 184. Father became easily frustrated,

resorting to yelling and threatening Children.    Id. at 185.    Ms. Anderson

testified that Father was also involved in the Parenting Plus program at

Deveraux, but was transferred out of that program after a determination

was made that no additional services could be provided to him that would be




                                    - 13 -
J-S67045-16


helpful.   Id. at 187-90.   Ms. Anderson stated that she does not believe

Father can meet the needs of Children. Id. at 202.

      Father also testified at the hearing.        Father averred that he took

parenting classes prior to DHS involvement until his incarceration, and has

always been compliant with his medication. Id. at 230, 233. Father further

testified that his visits with Children were positive, and he does not have a

hard time managing all of the children at the same time.           Id. at 246-47.

Father stated that he has a great relationship and bond with Children, and

that terminating his parental rights would devastate them. Id. at 241-47.

Father testified that he plans to find appropriate housing with the assistance

of his family members after he is released from prison. Id. at 249.

      The trial court found Father’s testimony to be at odds with the

testimony   of   the   caseworkers,   and      accepted   the   testimony    of   the

caseworkers as being more credible.       Trial Court Opinion, 3/31/16, at 20.

The trial court opined that Father has a perspective on his relationship with

Children that does not fit squarely with the facts of this case. Id. at 21. The

trial court found the evidence confirmed that Father failed to perceive

Children’s real needs, and he will be unable to perceive their needs going

forward. Id. at 20. As such, the trial court determined that Father is not in

a position to parent Children and/or meet their required needs.             Id.   The

trial court concluded there is no doubt Father loves Children very much;

however, the evidence clearly establishes that Father did very little to


                                      - 14 -
J-S67045-16


effectively remedy the issues that brought Children into foster care, and he

is unlikely to have the ability to remedy those issues in the future. Id. at

20-21.

        Father’s argument regarding Section 2511(a)(2) essentially seeks for

this Court to make credibility and weight determinations different from those

of the trial court. The evidence clearly demonstrates that Father is incapable

of providing Children with parental care, control or subsistence necessary for

their physical or mental well-being.              While Father may claim to love

Children, a parent’s own feelings of love and affection for a child, alone, will

not preclude termination of parental rights.          In re Z.P., 994 A.2d 1108,

1121 (Pa.Super. 2010).          We stated in In re Z.P., a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004).

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record.              In re M.G., 855 A.2d 68, 73-74

(Pa.Super. 2004). The trial court’s findings are further strengthened by the


                                         - 15 -
J-S67045-16


fact that the trial court and this Court denied DHS’s original petition in 2012,

giving Father an opportunity to meet his goals and objectives. During that

time, Father has not achieved his goals and objectives.       Accordingly, the

record supports the trial court’s conclusion that Father is incapable of

parenting Children, and that Father cannot, or will not, remedy his parental

incapacity. Thus, the trial court did not abuse its discretion in terminating

Father’s parental rights under Section 2511(a)(2). In re Adoption of S.P.,
616 Pa. at 325-26, 47 A.3d at 826-27.

      After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of Section 2511(b)

are satisfied. See In re C.L.G., 956 A.2d 999, 1009 (Pa.Super. 2008) (en

banc). This Court has explained that the focus in terminating parental rights

under Section 2511(a) is on the parent, but, under Section 2511(b), the

focus is on the child. Id. at 1008.

      In reviewing the evidence in support of termination under Section

2511(b), our Supreme Court recently stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
      welfare of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the


                                      - 16 -
J-S67045-16


     effect on the child of permanently severing the parental bond.
     In re K.M., 53 A.3d at 791.

In re T.S.M., 620 Pa. 602, 628-29, 71 A.3d 251, 267 (2013).

     As to the bond analysis, we have stated that, in conducting a bonding

analysis, the court is not required to use expert testimony, but may rely on

the testimony of social workers and caseworkers.        In re Z.P., 994 A.2d
1108, 1121 (Pa.Super. 2010). This Court has observed that no bond worth

preserving is formed between a child and a natural parent where the child

has been in foster care for most of the child’s life, and the resulting bond

with the natural parent is attenuated.       In re K.Z.S., 946 A.2d 753, 764

(Pa.Super. 2008).

     In In re T.S.M., our Supreme Court stated that:

     Obviously, attention must be paid to the pain that inevitably
     results from breaking a child’s bond to a biological parent, even
     if that bond is unhealthy, and we must weigh that injury against
     the damage that bond may cause if left intact. Similarly, while
     termination of parental rights generally should not be granted
     unless adoptive parents are waiting to take a child into a safe
     and loving home, termination may be necessary for the child’s
     needs and welfare in cases where the child’s parental bond is
     impeding the search and placement with a permanent adoptive
     home.

     In weighing the difficult factors discussed above, courts must
     keep the ticking clock of childhood ever in mind. Children are
     young for a scant number of years, and we have an obligation to
     see to their healthy development quickly. When courts fail, as
     we have in this case, the result, all too often, is catastrophically
     maladjusted children. In recognition of this reality, over the past
     fifteen years, a substantial shift has occurred in our society’s
     approach to dependent children, requiring vigilance to the need
     to expedite children’s placement in permanent, safe, stable, and
     loving homes. ASFA was enacted to combat the problem of


                                    - 17 -
J-S67045-16


      foster care drift, where children, like the children in this case,
      are shuttled from one foster home to another, waiting for their
      parents to demonstrate their ability to care for the children.

In re T.S.M., 620 Pa. at 631-32, 71 A.3d at 269.

      Here, Father argues the trial court erred by finding under 23 Pa.C.S.A.

§ 2511(b) that termination of his parental rights best serves Children’s

developmental, physical, and emotional needs. Father’s Brief at 14. Father

contends that Children are bonded with him, and terminating his parental

rights would devastate them. Id. at 16.

      With regard to Section 2511(b), Ms. Richardson acknowledged that

there is a bond between Father and Children, but she did not feel it was a

healthy one. N.T., 10/19/15, at 90-92. Ms. Richardson stated that Father

has neither provided any care to Children nor met any of Children’s needs

for the past five years.    Id. at 103-04.     Ms. Richardson testified that

Children acknowledge Father as their biological father, but look to their

foster parents to care for them and provide for all of their daily needs and

necessities. Id. at 91-103. Likewise, Ms. Anderson testified that Children

have great interactions with their foster parents, call their foster parents

“Mom” and “Dad,” and have developed a bond with their foster parents after

about five years of living with them. Id. at 195-98. Ms. Anderson stated

that terminating Father’s parental rights would have no effect on Children,

and it would be in their best interest to be adopted. Id. at 199.




                                    - 18 -
J-S67045-16


      The trial court noted that Children have lived with their foster parents

since leaving the shelter in January of 2011, when they were removed from

their parents’ care.   Trial Court Opinion, 3/31/16, at 23.    The trial court

found that based upon the observations of Ms. Richardson and Ms.

Anderson, Children are happy in their foster homes and look to their foster

parents for comfort and fulfillment of their challenging daily needs. Id. The

trial court noted that Father loves Children very much, but he does not serve

Children’s best interests because he is unable to perceive their real needs

and is not in the position to parent Children in a way that will meet their

challenging needs. Id. at 24. Accordingly, the trial court determined there

will be no irreparable harm to Children if the bond is severed as Children will

survive with love, care, and treatment.      Id.   Thus, the trial court found

under Section 2511(b) that it would be in the best interests of Children if

Father’s parental rights were terminated. Id.

      Our review of the record indicates there is clear and convincing,

competent evidence to support the trial court’s decision that termination of

Father’s parental rights best serves Children’s developmental, physical, and

emotional needs. Although Father has a bond with Children and loves them,

he has not moved forward with his ability to provide for their needs and

welfare.   We have stated that the existence of a bond or attachment of a

child to a parent will not necessarily result in the denial of the termination

petition. See In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008). This


                                    - 19 -
J-S67045-16


Court will not prolong instability for children when it is clear that their

biological parents are unable to provide for their basic needs in the near

future. See In re T.S.M., 620 Pa. at 631-33, 71 A.3d at 268-70.

      In the case sub judice, the trial court adequately considered the

developmental, physical, and emotional needs of Children.        Moreover, the

trial court thoroughly considered Children’s bond with Father, as well as the

effect of severing that bond. The trial court properly found that, although

there was evidence of a bond between Children and Father, it was in

Children’s best interests to sever that bond as it is outweighed by Children’s

need for adequate parenting and by their strong bond with their foster

parents. Based on our review of the record, we conclude that the trial court

did not abuse its discretion in terminating Father’s parental rights to Children

pursuant to Section 2511(b).

      Accordingly, we affirm the trial court’s decrees and orders terminating

Father’s parental rights on the basis of Section 2511(a)(2) and (b) of the

Adoption Act, and changing Children’s permanency goal to adoption under

Section 6351 of the Juvenile Act.

      Decrees and orders affirmed.




                                     - 20 -
J-S67045-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




                          - 21 -